Filed: March 14, 2002 
IN THE SUPREME COURT OF THE STATE OF OREGON
DAVID J. HUNNICUTT
and LAWRENCE B. GEORGE,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49221)
	En Banc
	On petition to review ballot title.
	Submitted on the record February 28, 2002.
	David J. Hunnicutt, Tigard, filed the petition for himself
and petitioner George. 
	Erica L. Hadlock, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.
		PER CURIAM
		In this ballot title review proceeding, petitioners
challenge the caption of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 156 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2)(a).  See ORS 250.085(5) (setting out standard of
review).
		We have considered petitioners' arguments and conclude
that none is well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

ALLOWS VOTERS TO ADOPT LOCAL PLANS,
REGULATIONS CONTRARY TO STATEWIDE
LAND USE PLANNING GOALS, RULES
		RESULT OF "YES" VOTE:  "Yes" vote allows voters in
cities, counties, metropolitan service districts to
adopt land use plans and regulations that are
inconsistent with state goals or rules.
		RESULT OF "NO" VOTE:  "No" vote retains current
system of statewide comprehensive land use planning;
rejects adoption of local land use plans, regulations
not consistent with state law.
		SUMMARY: Under current law, cities, counties, and
metropolitan service districts, through their elected
officials, adopt or amend comprehensive land use plans
and land use regulations.  Currently, local land use
plans and regulations must be consistent with statewide
land use goals, with administrative rules adopted by
the state Land Conservation and Development Commission,
and with statutes adopted by the Legislature. 
Currently, new or amended local plans and regulations
may be reviewed for consistency with state goals,
rules, statutes.  Measure allows local voters to
directly adopt or amend comprehensive plans and land
use regulations.  Voter adopted plans, regulations need
not be consistent with state land use goals, rules. 
Subsequent local land use decisions must comply with
local plans and regulations, but not with statewide
goals, rules.  Other provisions.

		Ballot title certified.